Citation Nr: 0608741	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-29 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to an increased evaluation for the service-
connected sinusitis, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979 and from August 1985 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
RO in St. Petersburg, Florida.  It has since been transferred 
to the RO in Baltimore, Maryland.  

The July 2003 Statement of the Case also addressed the issue 
of an increased evaluation for the service-connected 
residuals of a duodenoscopy.  

However, the veteran did not mention this issue in the August 
2003 submission that the RO has accepted as a Substantive 
Appeal and has not otherwise presented further argument on 
this matter.  



FINDING OF FACT

The service-connected sinusitis is not shown to have been 
productive of three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 including 
Diagnostic Code 6513 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2002 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case; the veteran has already been assigned a 
disability rating and an effective date regarding his 
sinusitis, and the Board's adjudication, as described in 
further detail below, will not alter the evaluation or the 
effective date.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO has evaluated the veteran's service-connected 
sinusitis at the 10 percent rate under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  

Under this section, a 10 percent evaluation is assigned in 
cases of chronic maxillary sinusitis, with one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent evaluation is in order in cases of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

In the present case, the veteran underwent a VA examination 
in May 2003 when he reported having pain and pressure over 
the cheeks which extended back into the ears and was "7/10" 
in severity.  

The veteran described having had two courses of antibiotics, 
each of which lasted only seven days.  The antibiotics 
reportedly helped, but the baseline pain and pressure did not 
go away.  

Other symptoms included those of itchy, scratchy and watery 
eyes; a runny nose; postnasal drip; sneezing; and a cough.  
The veteran noted interference with breathing through the 
nose.  

Upon examination, the veteran was noted to be in a moderate 
amount of discomfort secondary to facial pain and pressure.  
An anterior rhinoscopy revealed large turbinates, 
bilaterally, with approximately 50 percent obstruction on 
each side.  There was no significant septal deflection, 
increased tenderness over the maxillary sinuses, polypoid 
disease or purulent discharge.  

The examiner diagnosed clinical evidence of chronic 
sinusitis.  In an addendum, the examiner noted that a CT scan 
showed only mucous retention cysts, with no evidence of acute 
or chronic sinusitis.  

Here, the aforementioned evidence does not provide a basis 
for an increased evaluation.  The veteran has been noted to 
have 50 percent nasal obstruction bilaterally, with facial 
pain and pressure.  However, he has had only two courses of 
antibiotics, each lasting only seven days, and neither 
episode has been noted to be incapacitating.  

This finding is more than fully contemplated by the one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
included for a 10 percent evaluation, and the veteran's 
episodes are markedly less severe, in terms of both length 
and frequency, than those which would warrant a 30 percent 
evaluation.  

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's service-connected 
sinusitis.  Accordingly, his claim for that benefit must be 
denied.  See 38 C.F.R. § 4.7.  



ORDER

An increased rating in excess of the currently assigned 10 
percent for the service-connected sinusitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


